White, J.
I concur in the judgment in this case. I also agree that the plaintiffs, under the circumstances of the case, are not concluded by the decree which undertakes to invest the surviving partner with the title to the real estate, of which the probate court had no jurisdiction. The object of the suit in which the decree was rendered was to clothe the surviving partner with the legal title to the property, the equitable title to which he had already ac*59quirecl by virtue of the proceedings in the probate court. His right to the property was based exclusively on that proceeding, no other claim or title being asserted for adjudication. In so far, therefore, as the probate court had no jurisdiction or authority under the statute to transfer the real estate of the plaintiffs, I think the decree of the superior court may be impeached, as well by the adult plaintiff as by the minors, toward all of whom the defendant stood in the relation of trustee.